Citation Nr: 1501511	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly pension (SMP).

2.  Entitlement to an increased schedular rating for chronic obstructive pulmonary disease (COPD), currently rated 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to COPD.

7.  Entitlement to service connection for a right upper extremity disability.

8.  Entitlement to service connection for a left upper extremity disability.
9.  Entitlement to service connection for a right lower extremity disability.

10.  Entitlement to service connection for a left lower extremity disability.

11.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and gastritis.

12.  Entitlement to service connection for a right ankle disability.

13.  Entitlement to service connection for a left ankle disability.

14.  Entitlement to service connection for a right knee disability.

15.  Entitlement to service connection for left knee disability.

16.  Entitlement to service connection for a cervical spine disability.

17.  Entitlement to service connection for a right hip disability.

18.  Entitlement to service connection for a left hip disability.

19.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to COPD.

20.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to medication taken for a psychiatric disorder and hypertension.

21.  Entitlement to service connection for a disability manifested by sensitivity to light, to include as secondary to a psychiatric disorder.

22.  Entitlement to service connection for a skin disorder, to include tinea pedis and eczema.

23.  Entitlement to service connection for a cardiovascular disorder, to include pericarditis.

24.  Entitlement to service connection for hypertension.

25.  Entitlement to service connection for an eye disability, to include allergic conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.  He also had subsequent service in the Navy Reserve.

These matters come before the Board of Veterans' Appeals (Board) from November 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

After the hearing, the Veteran submitted additional evidence.  As this evidence relates to his spine, it is not pertinent to the issues being decided herein relating to COPD and a remand for initial agency of original jurisdiction (AOJ) review of this evidence is not required.  38 C.F.R. § 20.1304(c) (2014) (requiring initial AOJ review of "pertinent" evidence submitted after notification of certification of the appeal).

The issues of entitlement to a TDIU, entitlement to service connection for a low back disability, bilateral hearing loss disability, a sleep disorder, a right upper extremity disability, a left upper extremity disability, a right lower extremity disability, a left lower extremity disability, a gastrointestinal disability (to include GERD and gastritis), a right ankle disability, a left ankle disability, a right knee disability, a left knee disability, a cervical spine disability, a right hip disability, a left hip disability, an acquired psychiatric disability, ED, a disability manifested by sensitivity to light, a skin disorder (to include tinea pedis and eczema), a cardiovascular disorder (to include pericarditis), hypertension, and an eye disability (to include allergic conjunctivitis) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 5, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning his claim for entitlement to SMP on the record at the Board hearing.

2.  Prior to October 12, 2012, symptoms of the Veteran's COPD did not more nearly approximate FEV-1 of 40 to 55 percent of predicted value, FEV-1/FVC of 40 to 55 percent, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 75 percent predicted, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or require at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.

3.  From October 12, 2012, symptoms of the Veteran's COPD required intermittent courses of systemic corticosteroids, but did not include FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immune-suppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the claim for entitlement to SMP have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a rating higher than 30 percent for COPD prior to October 12, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes (DCs) 6602, 6603 (2014).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 60 percent, but no higher, for COPD, from October 12, 2012, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, DCs 6602, 6603.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMP

At the beginning of the December 5, 2013 Board hearing, the Veteran indicated that he was withdrawing his appeal concerning his claim for SMP.  Hearing transcript, at 2.  As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

COPD

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulations have been met in this case.  VA notified the Veteran in May 2012 of the information and evidence needed to substantiate and complete his claim for an increased rating for COPD, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations that are adequate for rating purposes.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  In this case, during the Board hearing, the Veteran indicated that he had spoken with his physician recently and that his COPD was "about the same."  Hearing Transcript, at 5.  As this statement is not inconsistent with the medical evidence below showing an increase in disability from June 2012 to October 2012 but not thereafter, the Board finds that the record adequately reflects the current state of the Veteran's COPD, and a remand for a new VA examination is therefore not required. 

In addition, the record reflects that at the December 2013 Board hearing the undersigned explained the issues including entitlement to an increased rating for COPD, focused on the elements necessary to substantiate this claim, and sought to identify any further development that was required to help substantiate the claim.  Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014), slip op at 6.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim for entitlement to an increased rating for COPD.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's COPD is rated 30 percent under 38 C.F.R. § 4.97, DC 6603.  Under DC 6603, a 10 percent rating is warranted when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 percent predicted. A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted. A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit). A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.96, DC 6603. For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96, Note 5.

On the June 2012 VA examination, FEV-1 was 63 percent predicted, FEV-1/FVC was 72 percent predicted, and DLCO was 75 predicted post-bronchodilator, which was poorer than the 78 percent predicted pre-bronchodilator.  The examiner indicated that the test result that most accurately reflected the Veteran's level of disability was FEV-1 percent predicted.  The Veteran complained of increased shortness of breath, dyspnea with mild exertion, chest tightness, intermittent dry cough, and fatigue.  The Veteran's COPD did not require outpatient oxygen therapy, oral or parenteral corticosteroid medications, use of an oral bronchodilator, or antibiotics, but did require inhalational bronchodilator therapy and a daily inhaled steroid.  The only diagnosed respiratory disorder was COPD, chest X-ray was normal and CT scan showed no findings of asbestosis or interstitial lung disease.  The examiner indicated that there was moderate obstructive lung defect, with airway obstruction confirmed by decreased in flow rate, moderate restrictive lung defect, and mild decrease in diffusing capacity.  The examiner found that the Veteran's respiratory condition did not impact his ability to work.

On the October 2012 VA examination, the diagnosis was emphysema.  All post bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator results will therefore be used.  FVC was 59 percent predicted, FEV-1 was 53 percent predicted, FEV-1/FVC was 66 percent predicted, and DLCO was 78 percent predicted.  The examiner indicated that the test result that most accurately reflected the Veteran's level of disability was FVC percent predicted.  The Veteran indicated that his breathing had gotten worse since his last examination, and that he became worse with any activity.  The respiratory condition required chronic low dose (maintenance) corticosteroids, inhalational bronchodilator therapy, and daily oral bronchodilators, but not the use of antibiotics or oxygen therapy.  The examiner also indicated that the Veteran had asthma, with no episodes of respiratory failure in the past 12 months and visits less frequently than monthly over the previous 12 months for exacerbations, but no other respiratory disorders.   As to the functional impact of the respiratory disability, the examiner indicated that it "may likely mildly to moderately impact physical labor requiring strenuous activity such as lifting and walking long distance."   The examiner also wrote that the respiratory condition "may likely mildly impact sedentary labor especially during periods of exacerbation and cause lost work time."

The above evidence reflects that a rating higher than 30 percent has not been warranted at any time during the appeal period under DC 6603.  Specifically, at no point during this period did the Veteran demonstrate a FEV-1 that was 40 to 55 percent predicted, or a FEV-1/FVC that was 40 to 55 percent, or a DLCO (SB) that was 40 to 55 percent predicted.  To the contrary, the PFT tests during this time period reflected values well above these ranges.  There was also no evidence of maximum oxygen consumption of 15 to 20ml/kg/min with cardiorespiratory limit, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that the respiratory disorder required outpatient oxygen therapy.  The Veteran is thus not entitled to a schedular rating higher than 30 percent under DC 6603.

In addition to DC 6603, the Board has a duty to acknowledge and consider all diagnostic codes that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The October 2012 VA examiner also indicated that the Veteran had asthma.  DC 6602 provides that a 60 percent rating is warranted for similar PFT readings as DC 6603, as well as for intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids or at least monthly visits to a physician for required care of exacerbations  The October 2012 VA examiner indicated that the Veteran's respiratory condition "require[s] the use of oral or parenteral corticosteroid medications," and "requires chronic low dose (maintenance) corticosteroids."  Although the VA examiner did not indicate whether the corticosteroids were required for COPD/emphysema or asthma, with reasonable doubt resolved in favor of the Veteran, this statement of the VA examiner warrants a rating of 60 percent for COPD as of the date of the October 2012 VA examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).
 
The Veteran is not, however, entitled to a higher, 100 percent schedular rating under DC 6602.  Such a rating requires FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  The October 2012 VA examiner specifically indicated that the Veteran's disability required chronic low dose corticosteroids rather than the high dose required for a 100 percent rating, and the Veteran did not have any of the other symptoms required for this schedular rating.  Given that the symptom of intermittent courses of systemic corticosteroids was first noted on the October 12, 2012 VA examination, and there were no other symptoms warranting a rating higher than 30 percent prior to that date, a staged rating of 30 percent prior to October 12, 2012, and 60 percent from that date is warranted.

Reasonable doubt has been resolved in favor of the Veteran in granting the increased, 60 percent rating for one stage of the appeal period; as the preponderance of the evidence is against any higher schedular rating, the benefit of the doubt doctrine is not otherwise for application.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Additionally, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's respiratory disability is inadequate.  A comparison between the symptomatology of the Veteran's COPD (shortness of breath, dyspnea on exertion, chest tightness, intermittent dry cough, and fatigue) with the established criteria for disease of the trachea and bronchi shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, referral for an extraschedular rating is not appropriate.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet App 111 (2008).

ORDER

The appeal concerning the claim for entitlement to SMP is dismissed.

Beginning October 12, 2012, a schedular rating of 60 percent, but no higher, for COPD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In his June 2012 claim, the Veteran indicated that he sought service connection based in part on his Persian Gulf War service.  This theory of entitlement has not been addressed by the AOJ.

The Veteran's service personnel records reflect that he served aboard the U.S.S. Constellation from November 1988 to August 1992.  During the December 2013 Board hearing, the Veteran indicated that the ship on which he served was in the Persian Gulf.  Persian Gulf veterans are entitled to service connection for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness in certain circumstances.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  A Persian Gulf veteran is defined as one who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. § 3.317(e)(2).  The Veteran's service personnel records reflect that he served aboard the U.S.S. Constellation for most of his tour of duty including after August 1990.  It is not clear from the evidence of record whether the Constellation was in the Southwest Asia Theater of operations from August 1990 to August 1992.  A remand is therefore warranted to obtain the deck logs of the Constellation and to determine whether the Veteran served in the Southwest Theater of operations during the Persian Gulf War.  If it is determined that the Veteran is a Persian Gulf veteran, an examination should be conducted to determine whether the Veteran suffers from an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms, as defined in the applicable regulation.

Moreover, in his written statements and during the Board hearing, the Veteran indicated that his sleep and psychiatric disorders could be related to his COPD.  Therefore, if an examination based on Persian Gulf service is conducted and a sleep or psychiatric disorder is diagnosed, the examiner should also opine as to whether such disorder(s) is(are) caused or aggravated by his COPD.

The Veteran has alternatively asserted that his tinea pedis is related to wearing wet socks in service, his cardiovascular disorder is related to chest pains in service, and his allergic conjunctivitis is related to debris that got into his eyes during service.  These contentions should be addressed upon examination, or if Persian Gulf service is not verified and an examination is not warranted, the AOJ should obtain medical nexus opinions considering the same.

Further, the October 2012 wrote that the Veteran's respiratory disability "may likely mildly to moderately impact physical labor requiring strenuous activity such as lifting and walking long distance."  The examiner also wrote that the respiratory condition "may likely mildly impact sedentary labor especially during periods of exacerbation and cause lost work time."  The issue of entitlement to a TDIU has thus been raised and should be adjudicated by the AOJ in the first instance.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Moreover, a May 2009 VA audiological treatment note indicated that pure tone audiometry indicated hearing within normal limits bilaterally, and word understanding was excellent with discrimination scores of 100 percent bilaterally.  However, the note indicates that the scanned audiogram results were in "Vista imaging," and the audiogram does not appear to be in the claims file, to include the Virtual VA file.  The AOJ should obtain the audiogram and associate it with the claims file.

Finally, the claim for service connection for ED is inextricably intertwined with the claims for service connection for a psychiatric disorder and hypertension.  Therefore, action on this claim is deferred pending completion of the below-cited remand development.

Accordingly, the case is REMANDED for the following action:

1.  Request deck logs from USS Constellation dated from August 1990 to August 1992.

2.  Verify the Veteran's periods of ACDTURA in the Navy Reserve.

3.  Obtain the May 2009 VA audiogram report, and any VA treatment records dated since April 2013.

4.  If and only if a review of the USS Constellation's deck logs reveals that the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, schedule the Veteran for examination(s) by a qualified clinician to explore his claims of undiagnosed illness manifested by symptoms in the low back, cervical spine, upper and lower extremities, ankles, knees, hips, skin, gastrointestinal system, heart and eyes, as well as symptoms of sensitivity to light, psychiatric and sleep disturbance. 

The examiner is requested to review the claims folder in order to render opinions as to the following:

(a) Does the Veteran have a diagnosis of a low back, cervical spine, upper and lower extremity, ankle, knee, hip, skin, gastrointestinal, heart, eye, psychiatric or sleep disability?

(b) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability had its onset in service or is otherwise related to his service or verified period of ACDUTRA?

In this regard, the examiner's attention is directed to Veteran's assertions that his skin disability is related to the wearing of boots with wet socks, his cardiovascular disorder is related to chest pains in service, and his conjunctivitis is related to debris that got into the eyes during service.  The examiner should accept as truthful the Veteran's reports of wearing wet socks, experiencing chest pains, and getting debris in his eyes during service.  The examiner should also address the diagnosis of gastritis (January 1989) in the service treatment records.

(c) If any symptoms related to the low back, cervical spine, upper and lower extremities, ankles, knees, hips, skin, gastrointestinal system, heart, eyes, psychiatric system or sleep disturbance are not due to any specific disease entity, please opinion whether such symptoms at least as likely as not (50 percent probability or more) represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms. 

If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

(d) Is it at least as likely as not (50 percent probability or more) that any diagnosed psychiatric or sleep disorder is causally related to service-connected COPD?

(e) Is it at least as likely as not (50 percent probability or more) that any diagnosed psychiatric or sleep disorder is aggravated beyond the normal course of the condition by service-connected COPD?

(f) If and only if the above inquiry results in a positive nexus opinion for a psychiatric disorder or hypertension, the examiner should also address the following:

(1) Is it at least as likely as not (50 percent probability or more) that any diagnosed ED is causally related to the now service-connected psychiatric disorder or hypertension?

(2) Is it at least as likely as not (50 percent probability or more) that any diagnosed ED is aggravated beyond the normal course of the condition by the now service-connected psychiatric disorder or hypertension?

The examiner(s) is(are) advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5.  If a review of the USS Constellation's deck logs does not reveal that the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, refer the Veteran's claims folder to a qualified clinician or clinicians for preparation of medical opinions concerning the etiology of the Veteran's skin, cardiovascular, eye and gastrointestinal disabilities. 

The examiner(s) is(are) requested to review the claims folder in order to render opinions as to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current skin disability (including tinea pedis and eczema) had its onset in service or is otherwise related to his service or verified period of ACDUTRA, to include wearing of boots with wet socks therein?  In addressing this question, the examiner should accept as truthful the Veteran's reports of wearing wet socks with boots during service.

(b) Is it at least as likely as not (50 percent probability or more) that any cardiovascular disorder (including pericarditis and hypertension) had its onset in service or is otherwise related to his service or verified period of ACDUTRA, to include chest pains therein?  In addressing this question, the examiner should accept as truthful the Veteran's reports of experiencing chest pains during service.

(c) Is it at least as likely as not (50 percent probability or more) that any eye disorder (including allergic conjunctivitis) had its onset in service or is otherwise related to his service or verified period of ACDUTRA, to include incurring debris in the eyes therein?  In addressing this question, the examiner should accept as truthful the Veteran's reports of getting debris in his eyes during service.

(d)  Is it at least as likely as not (50 percent probability or more) that any current gastrointestinal disability (including gastritis and GERD) had its onset in service or is otherwise related to his service or verified period of ACDUTRA, to include treatment for gastritis therein?  In addressing this question, the examiner should discuss the in-service treatment for gastritis in January 1989.

The examiner(s) is (are) advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


